Citation Nr: 1002177	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO. 03-34 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a heart disorder, to 
include as secondary to the service-connected skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Counsel


INTRODUCTION

The Veteran had active service from November 1958 through 
February 1962, and from November 1963 through August 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

A hearing was held before the RO in April 2004, but the 
Veteran failed to appear to his February 2008 Travel Board 
hearing. The Board remanded the case for additional 
development in May 2008, and also sought an expert medical 
opinion in 2009. The requested development has since been 
completed, and the case is now ready for appellate review.


FINDINGS OF FACT

The preponderance of the competent medical evidence shows 
that the Veteran's current heart disability was not initially 
manifested during active service or within one year following 
separation, and is not caused, aggravated or otherwise 
related to his service-connected skin disabilities.


CONCLUSION OF LAW

The Veteran's currently diagnosed heart disorder was not 
incurred during active service, cannot be presumed to have 
manifested in service, and is not proximately due to any 
service-connected disability. 38 U.S.C.A. § 1110, 1131 (West 
2002); 
38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking to establish service connection for a 
heart disorder, which he contends was caused by his the 
anxiety he experiences as a result of his service-connected 
skin disorder. 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. See 
38 U.S.C.A. §§ 1110, 1131. Service connection connotes many 
factors, but basically it means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein. This may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions. Each disabling 
condition shown by a Veteran's service records, or for which 
he seeks service connection must be considered on the basis 
of the places, types and circumstances of his service as 
shown by service records, the official history of each 
organization in which he served, his medical records and all 
pertinent medical and lay evidence. Determinations as to 
service connection will be based on review of the entire 
evidence of record, with due consideration to the policy of 
the VA to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case. 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date. For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." When 
the disease identity is established (leprosy, tuberculosis, 
multiple sclerosis, etc.), there is no requirement of 
evidentiary showing of continuity. Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b).

Some chronic diseases, including arteriosclerosis and 
hypertension, will be presumed to be service connected if 
they become manifest to a degree of 10 percent or more within 
1 year from the date of separation from service. 38 C.F.R. 
§§ 3.307(a)(3), 3.309 (a) (2009). The Veteran in this case 
separated from service in August 1966. He reports that he had 
a heart attack in 1984, nearly twenty years following his 
separation. An April 1985 private treatment note shows a 
diagnosis of arteriosclerotic cardiovascular disease. The 
medical evidence also shows that he was seen for chest pain 
and left arm pain in May 1986, again, twenty years following 
his separation. An April 1988 stress test yielded suspicions 
of eschemia. He has essentially been treated for he heart 
ever since. However, there is no evidence of, nor does the 
Veteran suggest he was treated for a heart abnormality prior 
to the 1980's. Thus, presumptive service connection under 
38 C.F.R. § 3.307 and § 3.309 is not applicable in this case.

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection. The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid. 38 C.F.R. § 3.303(d).

Service connection may also be granted for disability shown 
to be secondary to a service-connected disorder. The 
applicable regulation provided that service connection may be 
granted for disability shown to be proximately due to or the 
result of a service-connected disorder. See 38 C.F.R. § 
3.310(a). This regulation has been interpreted by the United 
States Court of Appeals for Veterans Claims (Court) to allow 
service connection for a disorder that is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder. 
See Allen v. Brown, 7 Vet. App. 439 (1995).

Recently, the regulation was revised to incorporate the 
Court's ruling. 
See 71 FR 52747, Sept. 7, 2006. The regulation now provides 
as follows:

(a) General. Except as provided in §3.300(c), 
disability which is proximately due to or the 
result of a service- connected disease or injury 
shall be service connected. When service connection 
is thus established for a secondary condition, the 
secondary condition shall be considered a part of 
the original condition. (b) Aggravation of 
nonservice-connected disabilities. Any increase in 
severity of a nonservice-connected disease or 
injury that is proximately due to or the result of 
a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected 
disease, will be service connected. However, VA 
will not concede that a nonservice-connected 
disease or injury was aggravated by a service- 
connected disease or injury unless the baseline 
level of severity of the nonservice-connected 
disease or injury is established by medical 
evidence created before the onset of aggravation or 
by the earliest medical evidence created at any 
time between the onset of aggravation and the 
receipt of medical evidence establishing the 
current level of severity of the nonservice-
connected disease or injury. The rating activity 
will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities 
(38 CFR part 4) and determine the extent of 
aggravation by deducting the baseline level of 
severity, as well as any increase in severity due 
to the natural progress of the disease, from the 
current level.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes. Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992). However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation. 
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence). It is the Board's responsibility to 
evaluate the entire record on appeal. See 38 U.S.C.A. § 
7104(a). When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The evidence available for review in this case includes in-
service and post-service treatment records, Social Security 
Administration records, the Veteran's statements, an August 
2008 VA examination report, and a September 2009 medical 
opinion. All of this evidence is considered in the Board's 
decision.

A review of the in-service treatment records shows that he 
was not treated for any abnormality of the heart during 
service. Again, the first evidence of a heart disorder is 
found in treatment records from the 1980's, nearly twenty 
years following his discharge from service. The Veteran does 
not contend, nor does the evidence show that he had an in-
service incurrence of a heart disorder, such that any current 
disability is causally connected to an event or symptom of 
service. Thus, service connection is not warranted under 
38 C.F.R. § 3.303. 

The Veteran is service connected for residuals of cataract 
surgery, eczema on his hands, bilateral tinea pedis, 
leukocytoclastic vasculitis over the back, and status post 
removal of right wrist ganglion cyst. The crux of the 
Veteran's claim, is that he has a current heart disorder due 
to the anxiety caused by his service-connected skin 
disability. Several statements and reports have been obtained 
to sort out the likelihood that service connection may be 
granted on a secondary basis under 38 C.F.R. § 3.310.

In September 2000, a VA physician submitted a short 
handwritten statement on the Veteran's behalf. The doctor 
noted that the Veteran has had a rash for thirty-four years, 
"which itches and causes anxiety." The doctor went on to 
say that it is "possible" that the "severe rash 
precipitated his heart attack." The doctor provided no 
rationale for this opinion and did not adequately describe 
the likelihood of a causal connection through the use of the 
word "possible." In June 2003, the same doctor submitted a 
copy of his September 2000 statement with a handwritten 
addendum as follows: "It is at least likely as not that 
severe rash precipitated his heart attack."  These words 
comprise the complete addendum. There is no basis given 
whatsoever for either the September 2000 or June 2003 
conclusory statements by the VA physicians. He makes no 
mention of any particular clinical evidence, of any 
supporting medical literature, or any other basis by which he 
made these statements. Also, there is no suggestion that the 
physician reviewed the Veteran's claims folder, or any 
records for that matter, in correlation with these opinions. 
Thus, they are of very little probative value in this 
analysis.

In August 2004, a similar statement is made in the treatment 
records from the Alexandria VA Medical Center by a Physician 
Assistant (PA). The PA also noted the many years of the 
Veteran's rash and that it "itches and causes a great deal 
of anxiety."  He goes on to say that "it is possible and 
can be concluded that his heart condition is secondary to his 
rash that has caused him a great deal of anxiety." There is 
no explanation for this opinion, or cited clinical records, 
literature or other correlating evidence. Thus, this is 
essentially another conclusory statement is of little use in 
this analysis. Describing the likelihood of causal connection 
in terms of whether it is possible, is not useful in 
determining whether it is as likely as not that such a 
connection exists. Something can be very unlikely to happen, 
but remain possible. As such, opinions in terms such as these 
have minimal probative value.

Because the evidence showed a possibility of a causal 
connection, but did not include enough evidence to decide the 
case, the Board ordered an examination in May 2008. The 
Veteran was afforded this examination in August 2008 and the 
report is of record. The examiner reviewed the claims folder 
and noted the Veteran's medical history as including a 
cardiac bypass in 1985, and a mild myocardial infarction in 
1997. Following physical examination, the doctor confirmed 
the diagnosis as coronary artery disease (CAD), status post 
coronary artery bypass. The examiner went on to opine that 
the Veteran's CAD is not caused by or a result of his chronic 
skin disability, including the anxiety symptoms caused by his 
eczema. The examiner went on to state that "obviously the 
skin disorder (eczema) which started in the 60's is not 
related to his CAD in 1985. There is no record of 
hypertension caused by the anxiety symptoms due to his eczema 
prior to his CAD." Because the Board found this explanation 
also to be insufficient and of little probative value, it 
ordered a VA medical opinion to answer the pertinent question 
in this case.

In September 2009, a VA cardiologist submitted an opinion 
discussing whether the service-connected skin condition could 
cause CAD directly, and whether "psychosocial factors" such 
as anxiety could cause CAD. Based upon medical literature, 
the examiner stated that inflammatory skin conditions are 
"not considered causal" as to CAD. The doctor went on to 
discuss the Veteran's specific claim that his CAD is due to 
considerable anxiety associated with his skin condition. The 
doctor cited a medical article and stated that "there is 
considerable epidemiologic data to suggest an association 
between emotions and cardiovascular disease," but that there 
is no convincing link. "The conclusion for psychic stressors 
(e.g. anxiety) is that they are aggravating but not causal." 
The doctor went on to note that "the 19 year delay between 
service termination and coronary disease makes service 
connection less likely." The doctor concluded by stating his 
opinion "that it is unlikely that the apparent skin 
condition was causally related to [the Veteran's CAD and it] 
is possible but not likely that his skin condition 
significantly aggravated" his CAD. The Chief of Staff at the 
hospital followed up with an addendum after speaking with the 
doctor that wrote the report to clarify that "the occurrence 
of aggravation was UNLIKELY (less than 50%)."

The September 2009 medical opinion is the only one in the 
record that provides an explained rationale, complete with 
citations of the medical literature used to make the 
conclusion that a causal connection between the Veteran's CAD 
and his skin condition, including any anxiety related to the 
skin condition, is less likely than not to exist. The Board 
is not ignoring the other opinions that such a causal 
connection exists is possible. However, in this case, the 
evidence stating that it is less likely than not outweighs 
the opinions that contain conclusory statements of mere 
possibility without rationale. The preponderance of the 
evidence, therefore, weighs against the notion that the 
Veteran's current heart disability is causally connected to 
his period of active service, including due to his service 
connected skin disability. Given the foregoing, the benefit 
of the doubt rule is inapplicable. Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001). Accordingly, service connection 
may not be granted on any basis. The appeal is denied.

Duties to Notify and Assist 

VA has a duty to notify and assist the Veteran in 
substantiating his claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009). Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide. 38 C.F.R. § 
3.159(b)(1) (2009). This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 
1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the Veteran with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the February 2005 letter to the Veteran satisfies the 
requirements of 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); and the April 
2006 and May 2008 letters satisfied Dingess. Any defect with 
respect to the timing of the notice requirement was harmless 
error. The Veteran was furnished content-complying notice and 
proper subsequent VA process, thus curing any error in the 
timing. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran in substantiating 
his claims under 38 C.F.R. § 3.159(c), (d) (2009). Here, the 
Veteran's statements, his service treatment records, and 
post-service private and VA treatment records have been 
associated with the claims folder. The Veteran was afforded 
an RO hearing and the April 2004 transcript is of record. He 
requested a Travel Board hearing, but did not appear to the 
February 2008 hearing. The Veteran did not provide an 
explanation, and did not request for the hearing to be 
rescheduled, so his matter is decided without the benefit of 
such hearing testimony. The Veteran was also afforded a VA 
examination in August 2008 report is of record. Most 
recently, the Board obtained a VA medical opinion in 
September 2009, and it is also of record.

The Veteran has not notified VA of any additional available 
relevant records with regard to his claim. VA has done 
everything reasonably possible to assist the Veteran. A 
remand for further development of this claim would serve no 
useful purpose. VA has satisfied its duty to assist the 
Veteran and further development is not warranted.

ORDER

Service connection for a heart disorder, including as 
secondary to the service-connected skin disorder, is denied.


____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


